United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West Palm Beach, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2296
Issued: August 4, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 15, 2009 appellant filed a timely appeal from a July 24, 2009 merit
decision denying his occupational disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained a cervical condition in the
performance of duty causally related to his employment.
FACTUAL HISTORY
On December 12, 2008 appellant, a 58-year-old mail processor, filed an occupational
disease claim (Form CA-2) for cervical radiculopathy, which he attributed to lifting trays of mail
as well as pushing and pulling general-purpose containers. He first became aware of his
condition and that it was caused by his federal employment on November 29, 2008. On
December 19, 2008 the employing establishment controverted the claim, noting that it was
duplicative of a claim filed in April 2008.

Appellant submitted a note signed by a registered nurse, an April 16, 2008 report from
the National Institute for Occupational Safety and Health and an appendix from a November 1,
2007 U.S. Department of Labor, Occupational Safety and Health Administration report.
On May 2, 2008 Dr. James V. Zelch, a Board-certified diagnostic radiologist, reported
that a magnetic resonance imaging (MRI) scan of appellant’s cervical spine revealed a left
central disc herniation at the C3-4 level with left foramen stenosis, a disc bulge at the C5-6 level
and a midline disc herniation at the C6-7 level.
Appellant submitted a June 16, 2008 note from Dr. John Conde, a chiropractor,
diagnosing paresthesia, cervical segmented dysfunction and cervicalgia.
In a December 1, 2008 treatment note, Dr. Jeffery S. Penner, a Board-certified orthopedic
surgeon, reviewed appellant’s history of injury and stated that physical examination revealed
slight findings of radiculopathy. He stated that his findings were consistent with cervical spine
radiculopathy.
On December 22, 2008 Dr. Penner diagnosed degenerative arthritis and radiculopathy.
He noted that additional information was required before he could conclude whether appellant’s
condition was employment related. Dr. Penner reported that an MRI scan of appellant’s cervical
spine, conducted May 1, 2008, revealed degenerative osteoarthritic spondylitic discs at the C3-4,
C5-6 and C6-7 levels.
Appellant submitted a January 22, 2009 statement describing his history of injury and
identifying the employment activities he considered responsible for his condition.
In a February 20, 2009 decision, the Office denied the claim. It found that appellant
performed the employment activities, as alleged, but did not demonstrate these employment
factors caused his cervical condition.
On March 5, 2009 appellant, through his attorney, requested an oral hearing that was held
on June 2, 2009. In a July 24, 2009 decision, the Office affirmed the hearing representative’s
February 20, 2009 decision, finding that the evidence of record did not establish that the
accepted employment factors caused his cervical condition.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence,2
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment

1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).

2

injury.3 As part of his burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.4 The weight
of medical evidence is determined by its reliability, its probative value, its convincing quality,
the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.5
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence, which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.7
ANALYSIS
The Office accepted that appellant lifted mail trays and moved general-purpose
containers in his employment as a mail processor. Appellant’s burden of proof includes
submitting probative medical opinion. As noted, causal relationship is a medical issue that can
only be proven by rationalized medical opinion from a physician. Because appellant has not
submitted sufficient medical opinion evidence to support his claim, the Board finds appellant has
not established that he sustained a cervical condition in the performance of duty causally related
to his employment.
The note signed by the registered nurse and report of Dr. Conde do not constitute
probative medical opinion evidence. Healthcare providers, such as nurses, are not defined as a
“physician” under the Act. Their medical reports do not constitute competent medical evidence.8
3

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
4

Id.; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

5

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
8

5 U.S.C. § 8101(2); see also G.G., 58 ECAB 389 (Docket No. 06-1564, issued February 27, 2007); Jerre R.
Rinehart, 45 ECAB 518 (1994); Barbara J. Williams, 40 ECAB 649 (1989); Jan A. White, 34 ECAB 515 (1983).

3

Furthermore, as a chiropractor, Dr. Conde diagnosed paresthesia, cervical segmented dysfunction
and cervicalgia. He is not a “physician” for purposes of the Act, which includes chiropractors
only to the extent that their reimbursable services are limited to treatment consisting of manual
manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist.9 Dr. Conde
noted that radiographs were not retaken as they were not clinically necessary or otherwise
address how his diagnosis of cervical segmented dysfunction supported a subluxation of the
cervical spine. Accordingly, this evidence does not establish a causal relationship between the
established employment factors and appellant’s cervical condition as Dr. Conde is not considered
a physician.
Dr. Penner’s reports have diminished probative value on the issue of causal relationship.
He diagnosed several conditions but offered no opinion, supported by medical rational,
concerning the causal relationship between the established employment factors and the
conditions he diagnosed.10 Dr. Penner acknowledged needing additional information before he
could make such an assessment.
Dr. Zelch reported findings following an MRI scan of appellant’s cervical spine and
diagnosed a left central disc herniation at the C3-4 level with left foramen stenosis, a disc bulge
at the C5-6 level and a midline disc herniation at the C6-7 level. However, he did not provide
and opinion explaining how appellant work duties could cause any of the diagnosed conditions.11
Consequently, this evidence does not establish a causal relationship between the accepted
employment factors and appellant’s cervical condition.
An award of compensation may not be based on surmise, conjecture or speculation.12
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship. The mere fact that a condition manifests itself or worsens during a
period of employment13 or that work activities produce symptoms revelatory of an underlying
condition14 does not raise an inference of causal relationship between a claimed condition and
employment factors.
The medical evidence does not provide a reasoned discussion of causal relationship, one
that soundly explains how the accepted work factors caused or aggravated appellant’s cervical
condition. The Board finds that appellant has not established the essential element of causal
relationship.
9

Id.; see also Jack B. Wood, 40 ECAB 95 (1988).

10

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal
relationship have little probative value).
11

Mary E. Marshall, supra note 10,.

12

Edgar G. Maiscott, 4 ECAB 558 (1952) (holding appellant’s subjective symptoms and self-serving declarations
do not, in the opinion of the Board, constitute evidence of a sufficiently substantial nature).
13

E.A., 58 ECAB 677 (2007); Albert C. Haygard, 11 ECAB 393, 395 (1960).

14

D.E., 58 ECAB 448 (2007); Fabian Nelson, 12 ECAB 155,157 (1960).

4

CONCLUSION
The Board finds appellant has not established that he sustained a cervical condition in the
performance of duty causally related to his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the July 24, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 4, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

